Title: From George Washington to Major General Nathanael Greene, 1 September 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters White plains 1st Sepr 1778
          
          I have had the pleasure of receiving your several letters, the last of which was of the
            22d Augt. I have not now time to take notice of the
            several arguments that were made use of, for and against the Counts quitting the Harbour
            of Newport and sailing for Boston. Right or  wrong, it will probably
            disappoint our sanguine expectations of success, and what I esteem a still worse
            consequence, I fear it will sow the seeds of dissention and distrust between us and our
            new allies, except the most prudent measures are taken to suppress the feuds and
            jealousies that have already arisen. I depend much upon your temper and influence to
            conciliate that animosity which I plainly perceive, by a letter from the Marquis,
            subsists between the American Officers and the French in our service. This you may depend will extend itself to the Count and the
            officers and men of his whole Fleet, should they return to Rhode Island, except upon
            their arrival there, they find a reconciliation has taken place. The Marquis speaks
            kindly of a letter from you to him upon this subject.
            He will therefore take any advice coming from you, in a friendly light, and if he can be
            pacified, the other French Gentlemen will of course be satisfied as they look up to him
            as their Head. The Marquis grounds his complaint upon a general order of the 24 Augt the
            latter part of which is certainly very impolitic and
            upon the universal clamor that prevailed against the french Nation. I beg you will take
            every measure to keep the protest entered into by the General Officers, from being made
            public. The Congress, sensible of the ill consequences that will flow from the World’s
            knowing of our differences, have passed a resolve to that purpose—Upon the whole, my dear Sir, you can conceive my meaning better
            than I can express it, and I therefore fully depend upon your exerting yourself to heal
            all private animosities between our principal Officers and the french, and to prevent
            all illiberal expressions and reflections that may fall from the Army at large— I have this moment recd a letter from Genl Sullivan of
            the 29th Augt in which he barely informs me of an Action upon that day in which he says
            we had the better but does not mention particulars. I am &c.
        